IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37345

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 674
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 15, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
STEVEN RICHARD MITCHELL, JR.,                    )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of fifteen years, for second degree murder, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Steven Richard Mitchell, Jr. pled guilty to second degree murder. I.C. §§ 18-4001, 18-
4002, 18-4003. The district court sentenced Mitchell to a unified term of life imprisonment, with
a minimum period of confinement of fifteen years. Mitchell also filed an I.C.R. 35 motion for
reduction of sentence, which the district court denied.      Mitchell appeals, asserting that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mitchell’s judgment of conviction and sentence are affirmed.




                                                   2